Name: Council Regulation (EEC) No 2128/90 of 23 July 1990 extending the provisional anti-dumping duty on imports of tungsten ores and concentrates originating in the people's Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 7. 90 Official Journal of the European Communities No L 195/3 COUNCIL REGULATION (EEC) No 2128/90 of 23 July 1990 extending the provisional anti-dumping duty on imports of tungsten ores and concentrates originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 1 thereof, Having regard to the Commission proposal, Whereas Commission Regulation (EEC) No 761 /90 (2) imposed a provisional anti-dumping duty on imports of tungsten ores and concentrates originating in the People's Republic of China ; Whereas examination of the facts has not yet been completed and the Commission has informed the Chinese exporters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period not exceeding two months ; Whereas the exporters have raised no objections, HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of tungsten ores and concentrates originating in the People's Republic of China imposed by Regulation (EEC) No 761 /90 is hereby extended for a period not exceeding two months. Without prejudice to Article 11 of Regulation (EEC) No 2423/88 or a further Council decision, it shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990 . For the Council The President G. CARLI (') OJ No L 209, 2. 8 . 1988, p. 1 . 0 OJ No L 83, 30. 3 . 1990, p. 23 .